Court of Appeals
                         Sixth Appellate District of Texas

                                 JUDGMENT


In Re: Ted Eugene Slanker, Jr.                           Original Mandamus Proceeding

No. 06-13-00065-CV                                 Opinion delivered by Justice Carter, Chief
                                                   Justice Morriss and Justice Moseley
                                                   participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed as moot. Therefore, we dismiss the petition.


                                                   RENDERED NOVEMBER 6, 2013
                                                   BY ORDER OF THE COURT
                                                   JOSH R. MORRISS, III
                                                   CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk